Citation Nr: 1327227	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  13-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2013 statement, the Veteran indicated that he was claiming service connection for a neck condition and a bilateral foot condition.  As these claims have not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers these claims to the RO for appropriate actions.  The Board notes that entitlement to service connection for residuals of cellulitis of the left foot was denied in December 1966.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In his April 2011 substantive appeal, the Veteran requested that he be afforded a hearing before a Veterans Law Judge sitting at the local RO.  In a May 2013 statement, the Veteran's representative confirmed that the Veteran still desires a Travel Board hearing.  No steps were taken to schedule the Veteran for a hearing.  In accordance with his request, the Board must remand the claims so that the Veteran may be provided an opportunity to present testimony during a Travel Board hearing.  See 38 C.F.R. § 20.704 (2012).

Accordingly, this case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

